Citation Nr: 1606243	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to extraschedular ratings for bilateral hearing loss for the period from June 19, 2011 to November 28, 2012 (currently rated 30 percent disabling) and the period from November 29, 2012 (currently rated 10 percent disabling).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k), and (s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for left ear hearing loss with a noncompensable evaluation, effective August 11, 2009.

In February 2013, the RO determined that the grant of service connection for left ear hearing loss contained clear and unmistakable error and that service connection should have been granted for bilateral hearing loss; service connection was established for bilateral hearing loss, evaluated as 10 percent disabling, effective August 11, 2009.

The Veteran was scheduled to appear at a Board videoconference hearing in December 2013.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing before the Board is deemed withdrawn.  See 38 C.F.R. § 20.703 (2015).

This case was originally before the Board in August 2014, when a different Veterans Law Judge (other than the undersigned) found that the Veteran was entitled to assignment of the disability ratings for hearing loss that are now in effect.  The August 2014 Board decision also denied an appeal on a separate issue that is not in appellate status at this time.  The August 2014  Board decision explains a number of findings and procedural details concerning the matter of the Board's jurisdiction over the hearing loss rating issue; those findings and the Board's resultant jurisdiction over the matter has not been disputed since that time, and the Board shall not repeat the discussion of those details at this time.  Those details are hereby incorporated in this decision by reference.

In August 2014, the Board found that referral of the hearing loss rating issue to the VA Director, Compensation Service for an extra-schedular evaluation under 38 C.F.R. § 3.321 was not warranted.  The Veteran appealed this determination to the Court.  The Veteran also appealed the Board's decision to refer, rather than remand, an issue of entitlement to SMC.  In September 2015, the Court issued a  memorandum decision partially vacating the August 2014 Board decision and remanded the claim of entitlement to an extraschedular rating for hearing loss on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  Judgment was entered in October 2015, and the Court's mandate was issued in December 2015.

The Court's September 2015 memorandum decision "set aside the August 2014 Board decision to the extent that it denied referral for extraschedular consideration," and also addressed the SMC matter by modifying the Board's August 2014 decision (as discussed below).  The Board's August 2014 decision has not otherwise been disturbed, including with regard to the assignment of schedular ratings for bilateral hearing loss; only the extraschedular rating and the SMC issues are in appellate status before the Board at this time.

The Court has essentially held that where a decision grants a total rating for service connected disability, the underlying claim may be deemed to raise a claim for SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board attempted to refer such a claim to the AOJ in its August 2014 decision.  However, the Court's September 2015 memorandum decision: "modif[ied] the Board decision to reflect that the question of entitlement to SMC has been remanded, rather than referred, to the VA regional office (RO) for initial adjudication."  In any event, it does not appear that the AOJ has completed initial adjudication of the SMC issue.  Thus, the Board finds that it is most appropriate to expressly remand that issue to the AOJ as part of this Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's September 2015 memorandum decision concluded that the Veteran was correct in asserting that "the Board failed to offer adequate reasons or bases for determining that referral for extraschedular consideration based on hearing loss was not warranted."  The Court explained that applicable caselaw "makes clear that the Board is obligated to consider not merely the nature of symptoms manifested by a veteran's disability but also 'the level of severity.'"  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Furthermore, the Court explained that "[t]his is especially so in hearing loss cases because, '[u]nlike the rating schedular for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.'"  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Court noted that in this case: 

the private and VA-contracted audiology examination reports repeatedly chronicle the effects of hearing loss on [the Veteran]'s daily activities and occupational functioning, such as decreased ability to hear or understand words whether talking via telephone, watching television, or holding normal conversations ...; hearing normal conversational speech, especially when background noise is present...; inability to clearly and accurately hear customers and instructions, failure to hear the doorbell or telephone resulting in missed business opportunities, and the need to turn up the television volume to the point where it is too loud for others...; and failure to hear numbers and directions clearly....

The Court found that "[e]ven assuming for the purposes of argument that the Board sufficiently discussed the nature of [the Veteran]'s hearing loss-related problems," there was significantly "no indication that the Board considered the severity of these symptoms and whether they are reasonably encompassed by the rating schedule."

The Court additionally directed attention to a question of whether "the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment ...," such that another criteria for referral for extraschedular consideration may potentially be satisfied.

The Court also discussed the adequacy of a November 2012 VA audiology report in this case.  Although the Court's discussion of the November 2012 VA audiology report featured a finding that the Veteran had failed to identify an inadequacy in the report in his specifically presented argument, a footnote to the Court's analysis of that matter directs attention to the further question of whether the November 2012 VA examination report was altogether adequate to allow for an informed determination as to whether referral for consideration of an extraschedular rating may be warranted.  The Court directed attention to the question of whether "the information the audiologist elicited from the veteran and furnished in her report was insufficient or otherwise inadequate to provide a full description of those effects."  The Court "expresse[d] no opinion as to the adequacy of the November 2012 audiology report in this regard."

As the Board now reviews this case anew, it appears that additional action is warranted to develop an evidentiary record sufficiently describing the complete nature and severity of the impact of the Veteran's hearing loss upon his functioning.  A new VA examination specifically addressing the concerns presented by the Court's discussion of the matter is warranted to ensure that final appellate review can be completed in compliance with the Court's guidance in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for hearing loss (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure such private records.  The AOJ should secure all pertinent records from all providers identified, to specifically include any records of VA evaluations and/or treatment the Veteran has received for his hearing loss that are not already associated with the claims-file (such as reports more recent than the prior such updates of the claims-file).

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded an audiology examination to determine the severity of the effects of hearing loss on the Veteran's daily activities and occupational functioning.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings regarding hearing impairment should be described in detail.  The examiner should note the functional impact of the service-connected hearing loss, to include any exceptional factors such as marked interference with employment or frequent hospitalizations.  

To ensure compliance with the Court's directives, the VA examiner is asked to discuss, in detail, the severity of the effects of hearing loss on the Veteran's daily activities and occupational functioning.   In this regard, the VA examiner is asked to please specifically discuss the Veteran's description of (a) decreased ability to hear or understand words when talking via telephone; (b) difficulty hearing normal conversational speech, especially when background noise is present; (c) inability to clearly and accurately hear customers and instructions; (d) failure to hear the doorbell or telephone resulting in missed business opportunities; (e) the need to turn up the television volume to the point where it is too loud for others; and (f) failure to hear numbers and directions clearly.  In providing the required discussion, the VA examiner should indicate whether the severity of the effects of hearing loss reported by the Veteran are consistent with the severity of the hearing loss disability objectively shown.

Additionally, the VA examiner is asked to specifically identify any and all manifestations of the Veteran's hearing loss that cause marked interference with employment.  If no manifestations of this nature are found, the VA examiner should specifically state such.

The examiner must explain the rationale for all opinions.

3.  Thereafter, the AMC/RO should refer of the Veteran's claim to the VA Director, Compensation Service for an actual decision on the question of an extra-schedular evaluation of hearing loss (for the periods from June 19, 2011 onward) under 38 C.F.R. § 3.321.  The Director is requested to "provide a statement of reasons for the decision and a summary of the evidence considered" as such is required for judicial review by the United States Court of Appeals for Veterans Claims.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should review the record.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




